As filed with the Securities and Exchange Commission on June 10, 2008 Registration No. 333-150135 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. AMENDMENT NO. 1 to FORM S-1 REGISTRATION STATEMENT Under the Securities Act of 1933 Nasus Consulting, Inc. (Exact name of registrant as specified in its charter) Massachusetts 541511 04-3526451 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 83
